CATES, Presiding Judge.
The former opinion is hereby withdrawn and the following becomes the opinion of the Court:
Carnal knowledge of a girl under sixteen and over twelve years of age: sentence, three years in the penitentiary.
The appellant has not complied with this court’s Rule A, 49 Ala.App. XXI. The trial court allowed Lawson to appeal as an indigent. For this reason the clerk did not return the deficient brief filed in Lawson’s behalf.
Accordingly, while we review this record under the letter and spirit of Code 1940, T. 15, § 389, yet we feel no need to make this opinion a detailed response to each of appellant’s contentions.
Appellant’s first claim of error is not before us because no ruling was sought from the trial judge.
On the second point that it was error to allow all testimony that another male on the occasion in question carnally knew the prosecutrix, we note that evidence thereof had already been elicited without objection. As to a third male’s having intercourse, the record is devoid of an apposite objection.
We have reviewed the entire record and consider that the judgment of the circuit court is due to be
Affirmed.
All the Judges concur.